Lumpkin, J.
In First National Bank of Forsyth v. Taylor, 138 Ga. 119 (74 S. E. 783), it was held that “The law embodied in the Civil Code, § 6152, does not in any ease authorize delay in tendering to a trial judge a bill of exceptions alleging error in a judgment rendered during a given term, for more than thirty days after the final adjournment of the court for that term.” A number of authorities were cited: and a motion to review and overrule three of them was denied.
*325November 13, 1915.
Action of ejectment; from Crisp superior court.
Max E. Land, Pearson Ellis, and Hay good & Cutts, for plaintiffs in error.
Little, Powell, Smith & Goldstein and Clayton Jones, contra.
la) A similar motion is made in the present case, and it is again denied.
(6) Under this decision, where, during the August term of the superior court, which adjourned on September 26, a verdict was directed, and a judgment entered, and a bill of exceptions thereto was tendered to the presiding judge on November 5, it was tendered too late; and the writ of error must be dismissed.

Writ of error dismissed.


All the Justices concur, except Beck, J., absent.